Title: General Orders, 7 September 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Sept. 7th 1775
Parole Cambridge.Countersign Dorchester


Repeated Complaints being made by the Regimental Surgeons, that they are not allowed proper Necessaries for the Use of the sick before they become fit Objects for the General Hospital: And the Director General of the hospital complains, that contrary to the Rule of every established army, these Regimental Hospitals are more expensive than can be conceived; which plainly indicates that there is either an unpardonable Abuse on one side, or an inexcusable neglect on the other—And Whereas the General is exceedingly desirous of having the utmost care taken of the sick (wherever placed and in every stage of their disorder) but at the same time is determin’d, not to suffer any impositions on the public; he requires and orders, that the Brigadiers General with the commanding Officers of each regiment in his brigade; do set as a Court of enquiry into the Causes of these Complaints, and that they summon the Director General of the hospital, and their several regimental Surgeons before them, and have the whole matter fully investigated and reported—This enquiry to begin on the left of the Line to morrow, at the hour of ten in Genl Sullivan’s brigade.
When a Soldier is so Sick that it is no longer safe, or proper

for him to remain in Camp, he should be sent to the General Hospital—There is no need of regimental Hospitals without the Camp, when there is a general Hospital so near and so well appointed.
Col. Thompson’s Regiment of Riflemen to be mustered to morrow morning at seven ‘OClock—Genl Green’s Brigade to be mustered, saturday morning at the same hour—These Corps are to be one day off duty, previous to their being mustered.
